DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 9 and 19-27.

Applicants' arguments, filed 06/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 9, 19-22, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taichi et al. (WO 2016/114355 A1, Jul. 21, 2016) in view of Totakura et al. (US 5,795,584, Aug. 18, 1998) and Pines et al. (EP 0109197A2, May, 23, 1984). 
	Taichi et al. disclose an adhesion-preventing method, characterized in that a composition is applied to a subject in need of prevention of adhesion, said composition comprising a monovalent metal salt of low endotoxin alginic acid (claim 14). The endotoxin content of the monovalent metal salt of alginic acid is equal to or less than 500 EU/g (claim 3). Adhesion means a state in which tissue surfaces which should be separated from each other are connected or fused using fibrous tissue. Causes of adhesion include trauma to the surface of tissue in surgical operations (i.e. wound) (¶ [0016]). The composition may be in the form of a sponge (¶ [0029]). The monovalent metal salt of alginic acid may be crosslinked with a hardening agent (i.e. curing agent). Suitable hardening agents include CaCl2, CaSO4, SrCl2, and BaCl2 (¶ [0047]). The monovalent metal salt of alginic acid is a high-molecular weight polysaccharide. In the case where the molecular weight is determined by the GPS-MALS method, the weight-average molecular weight is preferably in a range of 1,000 to 300,000 (¶ [0032]). The content of the monovalent metal salt of alginic acid in the composition is in a range of 0.1 wt. % to 99.9 wt. % (¶ [0026]). The monovalent salt of alginic acid is either sodium alginate or potassium alginate (claim 4).
	Tachi et al. differ from the instant claims insofar as not disclosing another layer of the sponge.
	However, Totakura et al. disclose wherein a multilayer surgical structure having one or more bioabsorbable layers superimposed on a non-absorbable layer is useful for minimizing or preventing formation of fibrous adhesions between a healing trauma site and adjacent surrounding tissue (abstract). Each bioabsorbable layer bioabsorb at different rates (col. 3, lines 1-3). Rates of bioabsorption can be engineered to fit particular needs. In this way, an outermost bioabsorbable layer can be constructed to slowly biodegrade and, when it does, adhesions which have formed between the outer layer and surrounding tissue fall away. Any slower forming adhesions which may have adhered through the outermost layer to an inner layer would then be disconnected by the absorption of a rapidly biodegrading inner layer. Alternatively, a rapidly bioabsorbed outer layer would act as the first line of defense against rapidly forming adhesions and a slower bioabsorbed inner layer would prevent the attachment of late forming adhesions (col. 9, lines 53-64). Suitable bioabsorbable materials include alginic acid (col. 6, lines 44-46). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have modified the composition of Tachi et al. to have more than one sponge layer motivated by the desire to have different bioabsorption rates to treat adhesion formation that arrive at different rates as taught by Totakura et al. 
	The combined teachings of Tachi et al. and Totakura et al. do not disclose wherein each sponge layer comprise different molecular weights of monovalent metal salt of low-endotoxin alginic acid.
	However, Pines et al. disclose wherein the rate of absorption of lactide and glycolide polymers depend primarily upon the composition of the polymer and the molecular weight. High molecular weight polymers have longer absorption times than low molecular weight polymers (page 4, lines 12-21). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated each sponge layer with a different molecular weight of monovalent metal salt of low-endotoxin alginic acid in order to have each layer with a different bioabsorption rate since molecular weight affects rate of absorption as taught by Pines et al. 
	In regards to instant claim 1 reciting wherein the weight-average molecular weight of the monovalent metal salt of alginic acid in the first layer is 30,000-300,000 and the weight-average molecular weight of the monovalent metal salt of alginic acid in the second layer is 1,000-200,000, and the weight-average molecular weight of the monovalent metal salt of alginic acid in the first layer is higher than the weight-average molecular weight of the monovalent metal salt of alginic acid in the second layer, Tachi et al. disclose wherein the weight-average molecular weight of the monovalent metal salt of alginic acid is preferably in a range of 1,000 to 300,000. Since molecular weight affects absorption rates as taught by Pines et al. and it would have been obvious to one of ordinary skill in the art to have each sponge layer with a different molecular weight, it would have been obvious to one of ordinary skill in the art to have selected a molecular weight in the range of 1,000 to 300,000 for each sponge layer. 
	In regards to instant claim 19, the claim is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Therefore, since a sponge laminate comprising a different molecular weight of low-endotoxin monovalent metal salt of alginic acid is obvious as discussed above, the claim is unpatentable even though the prior art does not disclose the process of the claim.
	In regards to instant claim 20 reciting wherein the total amount of the low-endotoxin monovalent metal salts of alginic acid used in the first layer and the second layer is in a range of 0.1 mg/cm2-3 mg/cm2, Tachi et al. disclose wherein the content of the monovalent metal salt of alginic acid in the composition is in a range of 0.1 wt. % to 99.9 wt. %. Therefore, the claimed amount would have been obvious depending on the size of the sponge laminate. Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  	In regards to instant claims 26 and 27 reciting wherein the anti-adhesion material is applied to the subject such that the first layer faces the surface of a wound, such configuration would have been obvious depending on the rate of bioabsorption desired. Totakura et al. disclose wherein rates of bioaborption can be engineered to fit particular needs. In this way, an outermost bioabsorbable layer can be constructed to slowly biodegrade and, when it does, adhesions which have formed between the outer layer and surrounding tissue fall away. Any slower forming adhesions which may have adhered through the outermost layer to an inner layer would then be disconnected by the absorption of a rapidly biodegrading inner layer. Pines et al. disclose wherein higher molecular weight polymers have longer absorption times. Therefore, if a person desires this rate of bioabsorption disclosed by Totakura et al., it would have been obvious to one of ordinary skill in the art to apply the layer with a higher molecular weight to the surface of a wound. 

2.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taichi et al. (WO 2016/114355 A1, Jul. 21, 2016) in view of Totakura et al. (US 5,795,584, Aug. 18, 1998), Pines et al. (EP 0109197A2, May, 23, 1984), and further in view of Saito et al. (US 2017/0348465, Dec. 7, 2017). 
	The teachings of Taichi et al., Totakura et al., and Pines et al. do not disclose wherein the Young’s modulus of the composition is 0.3-300 MPa.
	However, Saito et al. disclose a polymer film that may be porous (¶ [0044] and [0045]). When elasticity of the polymer film is excessively high, the film becomes less bendable, resulting in decreased ability to follow an object of attachment and decreased adherability. In view of this, the Young's modulus of the polymer film is preferably 700 MPa or less and particularly preferably 100 MPa or less. In addition, when elasticity of the film is excessively low, the film becomes less resilient, making it difficult to handle the film. In view of this, the Young's modulus of the polymer film is preferably 20 MPa or more and particularly preferably 30 MPa or more (¶ [0063]). 
	Accordingly, since Young’s modulus affects the elasticity of a composition, which affects how well the composition can be used as taught by Saito et al., it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived that the claimed Young’s modulus depending on the elasticity desired. 

3.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taichi et al. (WO 2016/114355 A1, Jul. 21, 2016) in view of Totakura et al. (US 5,795,584, Aug. 18, 1998), Pines et al. (EP 0109197A2, May, 23, 1984), and further in view of Matsuda et al. (US 2004/0137179, Jul. 15, 2004).
	The teachings of Taichi et al., Totakura et al., and Pines et al. do not disclose wherein the sponge laminate is pressed.
	However, Matsuda et al. disclose an antiadhesive material comprising a reinforcing material (abstract). Where the reinforcing material is a two or more layer laminate composed of two or more fabric bodies, hot pressing may be applied after the fabric bodies are laminated so that the fabric bodies are integrated (¶ [0075]). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have hot pressed the sponge comprising more than one layer since this is a known and effective method to integrate two or more layers as taught by Matsuda et al. 

4.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taichi et al. (WO 2016/114355 A1, Jul. 21, 2016) in view of Totakura et al. (US 5,795,584, Aug. 18, 1998), Pines et al. (EP 0109197A2, May, 23, 1984), and further in view of Ashby et al. (US 2002/0190226, Dec. 19, 2002).
	The teachings of Taichi et al., Totakura et al., and Pines et al. do not disclose wherein the sponge laminate is electron-beam sterilized.
	However, Ashby et al. disclose employing E-beam sterilization for sterilizing cross-linked gelatin (abstract). The cross-linked gelatin must be sterilized before use because it is placed on or in the body (¶ [0020]).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have E-beam sterilized the sponge laminate since compositions placed on or in the body needs to be sterilized and E-beam sterilization is a known and effective sterilization method as taught by Ashby et al.

Response to Arguments
	Applicant argues that Taichi neither discloses nor suggests that the optical properties can be achieved by only a low endotoxin monovalent salt of alginic acid, let alone by use of a biocompatible sponge laminate that includes first and second sponge layers.
	The Examiner does not find Applicant’s argument to be persuasive. The rejection does not state wherein one of ordinary skill in the art would remove the carboxymethylcellulose and cells of Taichi. Also, the instant claims recite the transitional term “comprising,” which is open-ended and does not exclude unrecited elements. Thus, the instant claims do not exclude the addition of the carboxymethyl cellulose and cells of Taichi, which together with a low endotoxin monovalent salt of alginic acid leads to a composition with optical properties. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Totakura does not include any specific examples that use alginic acid as a bioabsorbable material in the Example section.
	The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for al that it reasonably suggests and is not limited to working examples. Therefore, Totakura not disclosing using alginic acid in working examples does not mean it is not obvious to use alginic acid. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Pines neither discloses nor suggests alginic acid, let alone forming a biocompatible sponge laminate that includes first and second sponge layers wherein the weight-average molecular weight of the monovalent metal salt of alginic acid in the first layer is 30,000-300,000 and the weight-average molecular weight of the monovalent metal salt of alginic acid in the second layer is 1,000-200,000.
	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Taichi discloses salt of alginic acid, Totakura provides motivation to have more than one layer of the composition of Taichi, and Pines provides motivation to have each layer with a different molecular weight of salt of alginic acid. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that because Totakura and Pines neither disclose nor suggest a specific bilayer structure using alginic acid, with regard to the composition of Taichi using alginic acid, a person of ordinary skill in the art would not be motivated to combine it with Totakura and Pines.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, Totakura discloses a structure having one or more bioabsorbable layers and wherein suitable bioabsorbable materials include alginic acid. Therefore, a bilayer structure using alginic acid is obvious from the teachings of Totakura. As discussed above, it is not necessary for Totakura to disclose an example with alginic acid and it is not necessary for Pines to disclose each and every claim limitation for the claimed invention to be obvious. As such, Applicant’s argument is unpersuasive.

	Applicant argues that even if Taichi is combined with Totakura and Pines, a person of ordinary skill in the art would not arrive at claims 9 and 19 of the present application because Totakura and Pines neither disclose nor suggest the biocompatible sponge laminate that includes first and second sponge layers wherein the weight-average molecular weight of the monovalent metal salt of alginic acid in the first layer is 30,000-3000 and the weight-average of the monovalent metal salt of alginic acid in the second layer is 1,000-200,000.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, as this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. The combination of Taichi in view of Totakura and Pine teach a biocompatible sponge laminate that includes first and second sponge layers wherein the weight-average molecular weight of the monovalent metal salt of alginic acid in the first layer is 30,000-3000 and the weight-average of the monovalent metal salt of alginic acid in the second layer is 1,000-200,000. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Saito, Matsuda and Ashby neither disclose nor suggest alginic acid, let alone the biocompatible sponge laminate that includes first and second sponge layers wherein the weight-average molecular weight of the monovalent metal salt of alginic acid in the first layer is 30,000-3000 and the weight-average of the monovalent metal salt of alginic acid in the second layer is 1,000-200,000.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, as this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. The combination of Taichi in view of Totakura and Pine teach a biocompatible sponge laminate that includes first and second sponge layers wherein the weight-average molecular weight of the monovalent metal salt of alginic acid in the first layer is 30,000-3000 and the weight-average of the monovalent metal salt of alginic acid in the second layer is 1,000-200,000. As such, Applicant’s argument is unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 19-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9 and 12-21 of copending Application No. 16/316,097 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite wherein the material is sterilized and lyophilized) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 9 and 19-27 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612